Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lewis, J.), rendered December 6, 2005, convicting him of burglary in the first degree, burglary in the second degree, intimidating a victim in the third degree, assault in the second *701degree, and endangering the welfare of a child (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that he was prejudiced by the trial court’s instruction on burglary in the first degree (see People v Gaines, 74 NY2d 358 [1989]) is unpreserved for appellate review (see CPL 470.05 [2]; People v Thomas, 46 AD3d 712 [2007]; People v Curella, 296 AD2d 578 [2002]), and, in any event, is without merit (see People v Charles, 234 AD2d 53 [1996]; People v Fenderson, 203 AD2d 585, 586 [1994]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80, 85-86 [1982]). Mastro, J.P., Fisher, Dillon and McCarthy, JJ., concur.